Title: From Abigail Smith Adams to John Quincy Adams, 10 August 1817
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy August 10th 1817 Sunday morg
				
				Through the kind of attention of mr Crafts we learnt yesterday morning of the arrival of the Washington, and in the Evening, through our watchfull centinal Harriet, I received the gratefull intelligence under your own hand, that you were Landed and all well for which joyfull News to your parents; God be thanked—we now wait, in pleasing expectation of welcoming You; one and all, to the old Habitations alterd only by the depredations of Time; like its ancient inhabitants. Come then all of you; we will make you as comfortable as a cup of cold water, tempered with Love and warm affection can render you—Fill the Children, I am Sorry they were not here a week sooner, to have been present at the wedding of their Cousin Susan, who is now gone with her Husband, to Visit her Mother at utica—I am anxious to know how mrs Adams Sustaind the Voyage, as her last Letter, gave me concern for her Health—I remember what a voyage was of 57 days, from the Same place;—so you were seven day more fortunate / than Your affectionate Mother
				
					A Adams.
				
				
					your brother and sister Louisa & all Friends Send Love and greetings—Your Father will write himself.
				
			